Case 19-26316   Doc 10   Filed 09/18/19 Entered 09/18/19 16:03:14   Desc Main
                           Document     Page 1 of 7
Case 19-26316   Doc 10   Filed 09/18/19 Entered 09/18/19 16:03:14   Desc Main
                           Document     Page 2 of 7
Case 19-26316   Doc 10   Filed 09/18/19 Entered 09/18/19 16:03:14   Desc Main
                           Document     Page 3 of 7
Case 19-26316   Doc 10   Filed 09/18/19 Entered 09/18/19 16:03:14   Desc Main
                           Document     Page 4 of 7
Case 19-26316   Doc 10   Filed 09/18/19 Entered 09/18/19 16:03:14   Desc Main
                           Document     Page 5 of 7
Case 19-26316   Doc 10   Filed 09/18/19 Entered 09/18/19 16:03:14   Desc Main
                           Document     Page 6 of 7
Case 19-26316   Doc 10   Filed 09/18/19 Entered 09/18/19 16:03:14   Desc Main
                           Document     Page 7 of 7
